Citation Nr: 1413411	
Decision Date: 03/28/14    Archive Date: 04/08/14	

DOCKET NO.  09-03 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for heart disease, to include ischemic heart disease, claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for chronic tinnitus.

3.  Entitlement to service connection for a genitourinary disorder, to include as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for "joint disease," claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from January 31, 1969, to July 31, 1970, with service in the Republic of Vietnam from August 3, 1969, to July 23, 1970.  The Veteran had additional active military service from October 27, 1972 to January 9, 1973; November 25, 1976, to July 2, 1977; February 20, 1978, to July 8, 1978; April 27, 1981 to August 24, 1981; August 28, 1981 to September 30, 1981; January 1, 1982 to March 31, 1982; April 2, 1982, to August 18, 1982; October 2, 1982 to February 17, 1983; February 19, 1983 to July 7, 1983; October 3, 1983 to February 18, 1984; February 29, 1984 to July 6, 1984; and December 8, 1990 to May 20, 1991.  The Veteran additionally had periods of active duty for training extending from July 27 to August 10, 1985; July 5 to July 19, 1986; March 5 to March 21, 1987; June 11 to June 25, 1988; and July 22 to August 5, 1989.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as well as July 2008 and August 2011 rating decisions by the VARO in Indianapolis, Indiana.

In a decision of December 2012, the Board denied entitlement to service connection for bilateral hearing loss, chronic tinnitus, a chronic headache disorder, a genitourinary disorder, and "joint disease."  At that same time, the Board remanded for additional development the issues of entitlement to service connection for erectile dysfunction, hypertension, and heart disease.

In a rating decision of March 2013, the RO granted entitlement to service connection for hypertension and erectile dysfunction.  Accordingly, those issues, which were formerly on appeal, are no longer before the Board.

In a December 2013 Order, the United States Court of Appeals for Veterans Claims (Court) remanded that part of the Board's December 2012 decision which denied entitlement to service connection for chronic tinnitus, a genitourinary disorder, and "joint disease" for action consistent with a Joint Motion for Partial Remand dated that same month.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to service connection for chronic tinnitus, a genitourinary disorder, and "joint disease" is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

Heart disease, to include ischemic heart and coronary artery disease, is not shown to have been present in service, or at any time thereafter.


CONCLUSION OF LAW

Heart disease, to include ischemic heart and coronary artery disease, was not incurred in or aggravated by active military service, or training, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1116, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in July 2006, as well as in March 2010, August 2010, and January 2013, of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include service treatment records, as well as both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports, and various statements by the Veteran's spouse.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection

The Veteran in this case seeks service connection for heart disease.  In pertinent part, it is contended that the Veteran's alleged heart disease had its origin as the result of his exposure to Agent Orange in the Republic of Vietnam.  In the alternative, it is contended that the Veteran's heart disease is in some way causally related to his service-connected diabetes mellitus.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular (to include heart) disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may additionally be granted for disability which is proximately due to or the result of a service-connected disease or injury.  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a Veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected to the extent of the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Pursuant to law and regulation in effect prior to October 10, 2006, disabilities which are proximately due to or the result of a service-connected disease or injury are to be granted service connection.  When service connection is thus established for a secondary condition, the secondary condition is to be considered a part of the original condition.  See 38 C.F.R. § 3.310 (effective prior to October 10, 2006).

Effective October 10, 2006, an increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, is to be service connected.  In reaching a determination as to aggravation of a nonservice-connected disability, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by the service-connected condition) in comparison to the medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. Part 4) for evaluating that particular nonservice-connected disorder.  See 71 Fed. Reg. 52,744-47 (September 7, 2006); see also 38 C.F.R. § 3.310(b) (2013).

Finally, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases (among others) shall be service connected, even though there is no record of such disease during service: ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (as well as coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina.  [Note (3):  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]  

The aforementioned diseases shall become manifest to a degree of 10 percent or more any time after service.  For purposes of this section, the term "herbicide" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2013).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2013).

Based on the aforementioned, it is clear that the Veteran served in the Republic of Vietnam.  Accordingly, his exposure to herbicides, including Agent Orange, is presumed.  However, service treatment records fail to demonstrate the presence of chronic ischemic and/or coronary artery disease.  While it is true that, in service, the Veteran underwent a rather extensive evaluation for coronary artery disease, the results of that evaluation were inconclusive.  Moreover, at the time of a VA general medical examination in November 1970, there was no evidence of any cardiomegaly.  Nor was there evidence of murmurs or thrills.  The cardiac border was percussed at the 5th intercostal space at the mid-clavicular line on the left, and the apical rate was 74 per minute, and both full and regular.  At the time of that examination, no pertinent diagnosis was noted.

The Board observes that, at the time of a subsequent VA medical examination in June 2008, which examination involved a full review of the Veteran's claims folder, the Veteran denied any history of heart attack or stroke.  Nor was there any history of known coronary disease.  Physical examination of the Veteran's heart revealed a regular rate and rhythm without murmur, and no pertinent diagnosis was noted.

Significantly, radiographic studies of the Veteran's chest conducted in February 2010 were within normal limits.  Moreover, a cardiolite stress test conducted the following month was consistent with a myocardial perfusion image which was within normal limits, with no evidence of ischemic changes.  Left ventricular systolic function was good, without regional wall motion abnormalities, and the estimated ejection fraction was 62 percent.

The Board acknowledges that, during the course of VA outpatient treatment in late April 2010, it was noted that recent testing had showed some evidence of hypertensive heart changes, though stress imaging was negative for ischemia.  However, at the time of a VA heart examination conducted that same month, it was noted that the Veteran had never been told that he had any cardiac problem other than hypertension.  Significantly, the Veteran denied any problems with chest pain, and indicated that he had never had a heart attack or stroke.  According to the Veteran, his doctors had never given him Nitroglycerin, nor had he ever been told that he had an irregular heart beat, arrhythmia, or heart failure.

On physical examination, the Veteran's heart displayed a regular rate and rhythm, with a normal S1, S2 and no murmur.  The point of maximal intensity was similarly within normal limits.  The pertinent diagnosis noted was no evidence of coronary or ischemic heart disease.

Following private echocardiogram testing in October 2012, it was noted that the Veteran's overall left ventricular systolic function was within normal limits, with an ejection fraction between 65 and 70 percent.  Additionally noted was that the diastolic filling pattern was normal for a patient of the Veteran's age, and that his left atrium was mildly dilated.

At the time of a recent VA cardiac examination in January 2013, which examination, it should be noted, involved a full review of the Veteran's claims folder and medical records, it was noted that the Veteran's only remote potential cardiac history occurred in March 1991, while in service.  Reportedly, at that time, the Veteran was 40 years old, and had some chest tightness, for which he was given one Nitroglycerin tablet, following which his pain resolved.  Significantly, the Veteran had not been on Nitroglycerin chronically, and there was no evidence of any recent usage of Nitroglycerin.  The Veteran's electrocardiogram at that time showed some nonspecific T-wave changes, though with no subsequent evidence of any cardiac disease.  While the Veteran was in the emergency room for dizziness in early 2010, at which time he was given a nuclear stress test, that test was perfectly normal, with an ejection fraction of 62 percent and normal ventricular wall function.  More recently, in October 2012, the Veteran had undergone an echocardiogram, which showed a normal ejection fraction of 65 percent (consistent with the earlier nuclear exam) and normal sized chambers and wall motion.  Significantly, at that time, there was no evidence of ischemic or structural heart disease.  Nor was heart disease noted on any active problem list in the Veteran's medical record.  According to the examiner, the Veteran had not had any recent angina pectoris, and had fairly good exercise tolerance considering the fact that he was overweight.  Moreover, the Veteran had no orthopnea, paroxysmal nocturnal dyspnea, or pedal edema, and had never had an acute myocardial infarction.

According to the examiner, utilizing conventional testing methods, and given the Veteran's normal echocardiogram, normal nuclear stress test, and normal exercise tolerance, there was no evidence of any cardiac disease.

The Board finds the aforementioned opinions of various VA examiners highly probative, because those opinions were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and full examinations, including both history and clinical findings.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners reviewed the Veteran's claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens, supra.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record fails to establish that the Veteran suffers from chronic heart disease, to include ischemic and/or coronary artery disease.

In evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his alleged heart disease to exposure to Agent Orange, or, in the alternative, service-connected diabetes mellitus.  However, not until 2006, many years following his final discharge from service, did the he file a claim for service connection for that disability.  As noted above, there is no objective evidence that the Veteran has in the past or currently suffers from ischemic and/or coronary heart disease.  Accordingly, his claim for service connection must be denied.

The Board acknowledges the Veteran's arguments regarding the origin of his alleged heart disease.  However, the Board rejects those arguments to the extent that the Veteran seeks to etiologically relate his claimed heart disease to exposure to Agent Orange in Vietnam, or, in the alternative, to service-connected diabetes mellitus.  As noted above, there is no persuasive evidence that the Veteran has in the past or currently suffers from heart disease.  Moreover, the Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed heart disease with any incident or incidents of his period of active military service, including exposure to Agent Orange, or to service-connected diabetes mellitus.  Accordingly, as noted above, the Veteran's claim for service connection must be denied.



ORDER

Entitlement to service connection for heart disease, to include ischemic heart disease/coronary artery disease, is denied.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for chronic tinnitus, a genitourinary disorder, and "joint disease."  However, a review of the record raises some question as to the exact nature and etiology of those disabilities.

In that regard, at the time of the aforementioned Joint Motion in December 2013, it was noted that the Board, at the time of its December 2012 decision, had denied entitlement to service connection for chronic tinnitus, a genitourinary disorder, and joint disease because those conditions had not been found to be linked to active military service.  However, according to the Joint Motion, VA examination reports upon which the Board had relied in making its determinations were not adequate for rating purposes.  More specifically, while at the time of a VA audiology examination in September 2008, the examiner had determined that it was less likely than not that the Veteran's reports of tinnitus were due to military service, essentially on the basis that the claims folder was silent for complaints of tinnitus, and DPOAE's indicated normal cochlear function and healthy outer hair cells, contrary to the examiner's finding, the evidence of record reflected complaints of "episodic ringing" in the right ear in July 1985.  This was significant because, although the Board had considered the July 1985 treatment record, it had nonetheless relied on the examiner's opinion that the Veteran's tinnitus was not linked to service and his rationale that the Veteran's claims folder was silent for any complaints of tinnitus, notwithstanding the fact that such a statement was contrary to the evidence of record in that it did not take into account the aforementioned complaints of tinnitus.

In addition, the Joint Motion noted that, in denying entitlement to service connection for a genitourinary disorder and "joint disease," the Board had relied on another September 2008 VA examination report in which the examiner provided no apparent rationale for his medical conclusions.  Rather, the examiner merely concluded that the Veteran's urinary condition of incomplete bladder emptying was secondary to pressure on the urethra by internal prostatic enlargement, further concluding that there was no urinary condition secondary to diabetes, no objective indication of any illness relative to joint pain, no evidence of Gulf War Syndrome, no diagnosis of unknown etiology, and no joint condition.  Significantly, the examiner failed to provide any apparent rationale for the diagnosis of "no joint condition."  Moreover, it was unclear how the examiner found that the Veteran's genitourinary condition was not linked to his service-connected diabetes mellitus, given that there was medical evidence of record indicating a link between the two conditions, specifically, a July 2011 VA treatment record reflecting "discuss large capacity bladder-result of obstructing prostate versus some neurogenicity of bladder from diabetes mellitus."  According to the Joint Motion, the examiner provided no opinion as to whether the Veteran's genitourinary condition might be directly linked to service.  In that regard, the record reflected complaints of urinary problems in an October 1969 treatment record, and between periods of active military service in September 1983.  Under the circumstances, the parties to the Joint Motion agreed that the examiner did not provide a sufficient rationale in his report to allow for a fully informed decision by the Board.  Accordingly, because the September 2008 VA examinations report were inadequate for rating purposes, the parties to the Joint Motion agreed that a remand was warranted for the scheduling of new examinations addressing the Veteran's tinnitus, genitourinary disorder, and "joint disease."

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's remaining claims.  Accordingly, the case is REMANDED to the AMC/RO for the following actions:

1.  Any current VA or other inpatient or outpatient treatment record should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded additional VA audiometric, genitourinary, and orthopedic examinations in order to more accurately determine the exact nature and etiology of his currently claimed tinnitus, genitourinary disorder, and "joint disease."  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further to be advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the audiometric examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic tinnitus which at least as likely as not had its origin during, or is in some way the result of, his period or periods of active military service.  In rendering that opinion, the examining audiologist must specifically take into account that, on July 6, 1985, the Veteran complained of "episodic ringing" in his right ear.

Following completion of the genitourinary examination, the examiner should specifically comment as to whether the Veteran currently suffers from chronic, clinically-identifiable genitourinary pathology, and, if so, whether that pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.  Should it be determined that the Veteran does, in fact, suffer from chronic, clinically-identifiable genitourinary pathology, but that such pathology is unrelated to the Veteran's period or periods of active military service, an additional opinion is requested as to whether any such chronic genitourinary pathology (to include neurogenicity of the bladder) is at least as likely as not proximately due to, the result of, or aggravated by service-connected diabetes mellitus.

Following completion of the orthopedic examination, the orthopedic examiner should specifically comment as to whether the Veteran currently suffers from "joint disease" related to his period or periods of active military service, to include as due to an undiagnosed illness.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.   In addition, the examiners must specify in their reports that the claims file and Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AMC/RO should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures. 

4.  The AMC/RO should then readjudicate the Veteran's claims for service connection for chronic tinnitus, a genitourinary disorder (to include as secondary to service-connected diabetes mellitus), and "joint disease" (to include as due to an undiagnosed illness).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in March 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


